Case 9:19-cv-80121-WM Document 35 Entered on FLSD Docket 06/18/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 19-CV-80121-SMITH
EXUM, JR. ET AL,
Plaintiffs,
Vs.
NATIONAL TIRE AND BATTERY ET AL,

Defendants.
/

 

CERTIFICATION AND ORDER OF TRANSFER TO MAGISTRATE JUDGE
This matter comes before the undersigned on the reassignment of this case to United States
District Court Judge Rodney Smith. (DE 34). The undersigned certifies that the above-styled case
presently has no referred, fully briefed pending motions and is therefore ready to be transferred to
Judge Smith’s paired Magistrate Judge.
The Clerk of Court shall hereby transfer the Magistrate Judge assignment for the instant
case to Judge Smith’s paired Magistrate Judge.

DONE and ORDERED in Chambers this 18" day of June, 2019, at West Palm Beach in

Ja. WE

BRUCE REINHART
UNITED STATES MAGISTRATE JUDGE

the Southern District of Florida.

 
